— Application by petitioner (1) to suspend respondent Rensselaer G. Terry, Jr., an attorney and counselor-at-law, admitted to practice in the State of New York by this court on October 16, 1940, on the ground that respondent is guilty of professional misconduct immediately threatening the public interest (2) to authorize the Grievance Committee to bring a proceeding against the respondent (3) appoint an attorney to represent the petitioner in the prosecution of the proceeding and (4) to refer the issues raised by the petitioner and the answer thereto to a Special Referee.
Upon the papers filed in support of the application and the papers filed in opposition thereto, it is,
Ordered that the application is granted to the following extent and otherwise denied:
Ordered that the respondent, Rensselaer G. Terry, Jr., pursuant to section 691.4 (l) of the Rules Governing the Conduct of Attorneys (22 NYCRR), is immediately suspended from the practice of law in the State of New York, until the further order of this court; and it is further,
Ordered that upon the papers filed in support of the application pursuant to Judiciary Law § 90 (7), the Grievance Committee for the Tenth Judicial District is hereby authorized to institute and prosecute a disciplinary proceeding in this court as petitioner against said Rensselaer G. Terry, Jr., an attorney, upon the acts of professional misconduct alleged in the order to show cause dated May 8, 1987; and it is further,
Ordered that Frank A. Finnerty, Jr., Esq., Chief Counsel to the Grievance Committee for the Tenth Judicial District, 900 Ellison Avenue, Westbury, New York 11590, is hereby appointed as attorney for the petitioner in such proceeding; and it is further,
Ordered that the said Rensselaer G. Terry, Jr., be and he hereby is commanded to desist and refrain: (1) from practicing
*597law in any form either as principal or agent, clerk or employee of another; (2) from appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission or other public authority; (3) from giving to another an opinion as to the law or its application, or any advice in relation thereto; and (4) from holding himself out in any way as an attorney and counselor-at-law; and it is further,
Ordered and directed that the respondent, Rensselaer G. Terry, Jr., shall comply with this court’s rules governing the conduct of disbarred, suspended or resigned attorneys — a copy of such rules being annexed hereto and made a part hereof.
Mollen, P. J., Thompson, Weinstein, Kunzeman and Rubin, JJ., concur.